Case 1:17-cv-01230-JB-LF Document 74 Filed 02/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRIT OF NEW MEXICO
J. LEE,
Plaintiff,
No. 1:17-CV-01230-JB-LF
Vv.
THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,
Defendants,
SECOND AMENDED SCHEDULING ORDER
THIS MATTER having come before the Court on the Unoppesed Motion to Extend
Deadlines in the Amended Scheduling Order [Doc. 68], and the Court being fully advised in the
premises, FINDS that the Unopposed Motion is well taken and shall be granted.
IT IS THEREFORE ORDERED that the Amended Scheduling Order [Doc. 64] is amended
as follows:
Pretrial motions, other than discovery motions, shall be filed with the Court and served on
opposing parties by February 6, 2020;

Counsel are directed to file a consclidated final Pretrial Order as follows: Plaintiff to

Defendants on or before March 23, 2020; Defendants to the Court on or before April 3, 2020;

A Motion Hearing is set in this matter on (Hay, /4, A040 Lee f. HB prn ’

This matter is set for Pretrial Conference on Gaby x ; HOLD LL: ES. 20 AWM .

This matter is set for a Bench Trial on a trailing docket beginning on

Anguct LH: DID MtE DA.

 
Case 1:17-cv-01230-JB-LF Document 74 Filed 02/14/20 Page 2 of 2

All other deadlines and requirements set forth in the Scheduling Order [Doc. 51] and

Amended Scheduling Order [Doc. 64] remain in effect.

(ee. Gy

C ED STATES aa,

IT IS SO ORDERED.

Submitted:

STELZNER, WINTER, WARBURTON,
FLORES, SANCHEZ & DAWES, P.A.

Attorneys for Defendants

P.O. Box 528

Albuquerque, NM 87103

(505) 938-7770

qsmith@steiznerlaw.com

/s/ Quentin Smith
By:

 

Quentin Smith
and
Approved:

ADAMS+CROW LAW FIRM
Attorneys for Plaintiff

5051 Journal Center Blvd., Suite 320
Albuquerque, NM 87109

(5050 582-2819; (505) 212-0439 (fax)
Arlyn@adamscrow.com

Alana@adamscrow.com

Approved via email — January 17, 2020
By:

 

Arlyn G. Crow
Alana M. De Young

 
